PER CURIAM.
By a petition for writ of habeas corpus Cooper alleges that he is entitled to a delayed appeal because he was financially unable to hire counsel to prosecute his appeal. Petitioner further alleges he was advised by the trial court of his right to appointed counsel to prosecute the appeal but counsel was not appointed.
In a prior appellate proceeding in this Court, Petitioner in Cooper v. State1 asserted in his assignments of error that counsel for defense2 stated in open court that he would appeal and that he was relying on the statement made by his attorney that an appeal would be taken. Thus, the record reflects without contradiction that Petitioner has not been deprived of an appeal by State action.
The petition for writ of habeas corpus is dismissed.
SPECTOR, C. J., and RAWLS and JOHNSON, JJ., concur.

. Cooper v. State, 258 So.2d 464 (1 Fla. App.1972).


. Privately-employed counsel.